Citation Nr: 1104358	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
compression fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 
2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which continued a 20 percent rating for the Veteran's low back 
disability.

The Veteran was scheduled for a hearing before the RO in April 
2007.  The hearing was subsequently canceled pursuant to an April 
2007 informal conference with the Veteran's service 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to further disposition of the Veteran's claim.

The Veteran, in a written statement dated in February 2007 and in 
his July 2007 substantive appeal, indicates that his low back 
disability has worsened since his most recent VA examination in 
August 2006.  Specifically, the Veteran asserts that his back 
pain is increasing and, as a result, it is becoming more 
difficult for him to work and perform activities of daily living.  
His back disability also interferes with his sleep, and the 
medication prescribed for his pain interferes with his ability to 
concentrate at work.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last VA 
examination is stale and he has indicated that his back 
disability has worsened and required additional treatment since 
the date of the last examination.  Because there may have been a 
significant change in the Veteran's condition, the Board finds 
that he should be afforded a new examination, which takes into 
account his most recent treatment.  Moreover, in light of the 
Veteran's aforementioned statements, the examination should 
include specific findings regarding any functional limitations 
related to his lumbar spine condition.

Additionally, the Board observes that, at the time of the August 
2006 VA examination, the examiner noted that the claims file was 
not available for review.  To ensure a thorough examination and 
evaluation, the Veteran's disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, 
the Veteran should be afforded a new VA examination that includes 
a review of the claims folder.

Finally, it appears that there are outstanding medical records, 
both VA and private.  May 2007 correspondence from the Veteran's 
private treating physician noted that the Veteran was being 
prescribed Vicodin for his chronic back pain through the VA, 
however there are no VA treatment records of record.  In view of 
the correspondence indicating that there may be outstanding VA 
medical records that contain information pertinent to the 
Veteran's claim, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Additionally, the May 2007 physical 
therapy note references an October 2006 physical therapy 
treatment for which there is no associated treatment record.  
Because the Veteran has put VA on notice that private treatment 
records exist and may be helpful to his claim, those records 
should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder private 
medical records dated since May 2005 from any 
private medical provider who treated him for 
his service-connected spine disability.  All 
attempts to secure those records must be 
documented in the claims folder.

2.  Obtain and associate with the claims 
folder all medical records from the John D. 
Dingell VA Medical Center dated May 2005 to 
the present.

3.  After obtaining the above records, 
schedule the Veteran for a VA examination to 
determine the current nature and severity of 
his service-connected low back disability.  
The examiner should review the claims folder 
and should note that review in the 
examination report.  A rationale for all 
opinions should be provided.  The opinion 
should specifically address the following:

a)  Set forth all current complaints, 
findings and diagnoses pertaining to any 
low back disability.  

b)  Provide range-of-motion and repetitive 
motion findings of the lumbar spine.  

c)  Describe findings as to any weakness, 
fatigability, incoordination, or excess 
motion.

d)  Describe the presence or absence of 
pain, and any functional impairment caused 
by pain.  

e)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to a low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require rest prescribed by a physician and 
treatment by a physician.

f)  State whether any neurological 
impairments are shown as a result of the 
low back disability.  If so, state what 
nerves are involved and the degree of 
impairment.

g)  State what impact, if any, the 
Veteran's low back disability has on his 
employment and daily living activities.

4.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


